        Case: 1:20-cv-00081-SA-JMV Doc #: 5 Filed: 05/12/20 1 of 2 PageID #: 35




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

JOHN SANDERSON, JR.                                                                          PLAINTIFF

v.                                                                              No. 1:20CV81-SA-JMV

ALCORN COUNTY CHANCERY COURT, ET AL.                                                     DEFENDANTS


                                       MEMORANDUM OPINION

        This matter comes before the court on the pro se prisoner complaint of John Sanders, Jr., who

seeks a writ of mandamus from this court requiring the Alcorn County Chancery Court and Alcorn

County Youth Court to rule on various cases and motions regarding state law matters. For the

purposes of the Prison Litigation Reform Act, the court notes that the plaintiff was incarcerated when

he filed this suit. For the reasons set forth below, the instant case will be dismissed with prejudice for

want of subject matter jurisdiction.

                                 Want of Subject Matter Jurisdiction

        Mr. Sanderson has requested a writ from this court requiring two state courts to rule on matters

pending before them. This court does not, however, possess the power to issue such an order:

        [A] federal court lacks the general power to issue writs of mandamus to direct state
        courts and their judicial officers in the performance of their duties where mandamus is
        the only relief sought.

Moye v. Clerk, DeKalb Cty. Superior Court, 474 F.2d 1275, 1276 (5th Cir. 1973); see also In re Stokes,

33 F.3d 1379 (5th Cir. 1994). As Mr. Sanderson has requested only mandamus relief, the instant case

must be dismissed with prejudice.
         Case: 1:20-cv-00081-SA-JMV Doc #: 5 Filed: 05/12/20 2 of 2 PageID #: 36




                                               Conclusion

         For the reasons set forth above, the instant case will be dismissed with prejudice for want of

subject matter jurisdiction. A final judgment consistent with this memorandum opinion will issue

today.

         SO ORDERED, this, the 12th day of May, 2020.

                                                                 /s/ Sharion Aycock
                                                                 UNITED STATES DISTRICT JUDGE




                                                       -2-
